Mazzarelli, J.P., and Catterson, J.,
dissent in a memorandum by Catterson, J., as follows: I disagree with the majority’s application of the Batson v Kentucky test to the case at bar. I, therefore respectfully dissent.
The defendant was arrested by an undercover police officer who observed him selling drugs. After the defendant refused to sell to the undercover, he was arrested in possession of a quantity of crack cocaine. The defendant was convicted by a jury and now appeals arguing, inter alia, that the court improperly denied defendant’s application pursuant to Batson v Kentucky (476 US 79 [1986]).
The Supreme Court in Batson v Kentucky held that the Equal Protection Clause of the Fourteenth Amendment forbids the use of peremptory challenges solely for discriminatory purposes, such as to purposely exclude persons of a particular race from serving on a jury (id.) Such discriminatory use of peremptory challenges also violates the Equal Protection Clause of our State Constitution (NY Const, art I, § 11; see People v Kern, 75 NY2d 638, 649 (1990]). Our system of jury service is rooted in the privilege and duty of citizenship, secured to each citizen by the State Constitution (NY Const, art I, § 1). “Racial discrimination in the selection of juries harms the excluded juror by denying this opportunity to participate in the administration of justice.” (People v Kern, 75 NY2d at 652, citing Batson v Kentucky, 476 US at 87-88.) The Court recognized that to exclude a juror on *753the basis of race denies not only the juror equal protection but the defendant as well because it denies the accused the protection that a trial by jury is intended to secure. (Id.) The injury to the criminal justice system and society in general is no less abhorrent: “The harm from discriminatory jury selection extends beyond that inflicted on the defendant and the excluded juror to touch the entire community. Selection procedures that purposefully exclude black persons from juries undermine public confidence in the fairness of our system of justice. Discrimination within the judicial system is most pernicious because it is ‘a stimulant to that race prejudice which is an impediment to securing to [black citizens] that equal justice which the law aims to secure to all others’ ” (Batson v Kentucky, 476 US at 87-88 [citations omitted], quoting Strauder v West Virginia, 100 US 303, 308 [1879].)
To determine if a defendant’s rights have been violated, a Batson analysis requires the court to conduct a three-step test (People v Smocum, 99 NY2d 418, 420 [2003]). The first step is to determine whether the moving party has made a prima facie showing that the nonmoving party has exercised its peremptory challenges for discriminatory purposes. (Id.) If so, the nonmoving party must proffer a race-neutral explanation for each potential juror challenged. In the third step, finally, the court must determine whether the reasons proffered are simply a pretext for discrimination. (Id.)
The court is not unmindful of the difficulties faced by the prosecution in articulating “gut feelings” regarding potential jurors. Not every challenge is susceptible to a ready explanation, nor should the prosecution be required to simply and concisely explain each challenge. However, in the case before us the defendant, an African-American, has clearly made a prima facie showing of discrimination by demonstrating that the prosecutor used peremptory challenges to exclude every black member of the venire in the second round of voir dire.1 While percentages alone may not be sufficient to demonstrate a prima facia case of discrimination, if the number of peremptory strikes exercised against members of a cognizable racial group is sufficiently disproportionate, it can give rise to an inference of discrimination.(People v Bolling, 79 NY2d 317, 324 [1992].)
In response to the. defendant’s motion, the prosecution proffered the following regarding the four members of the venire in issue: Mr. Bihui had “conflicting feelings about police officers. He said that in some cases he thinks police officers would want *754to cover their butts during their testimony, which I interpreted as meaning may lie if put to the test;” Mr. St. Fleur’s “interactions with police officers” were not “overwhelmingly positive” after the police responded to his apartment break-in; Ms. Reid had two drug-addicted nephews; and, Ms. Brown had two nephews that had been convicted of felonies and her work involved families with drug problems.
The court erred in finding these explanations nonpretextual. While facially race neutral, the prosecutor’s reasoning was a pretext for discrimination. Then the pretext is particularly apparent since Bihui’s statements were very similar to those of white panelists who were either seated on the jury or not challenged by the prosecutor. Indeed, Bihui stated that police officers were no more likely to lie than civilians, that there were good and bad police, and that while the police sometimes “cover” themselves, he could assess the credibility of a police officer on a “person by person” basis. The implication of his remarks is no different than that of the statements made by a white juror, Jane August, who was not challenged by the prosecutor, even though she too agreed that there were good and bad police officers,2 and that she could assess the credibility of the police officers involved in this case without being tainted by her prior experience with them. Similarly, a seated white juror, Brian Lipton, told the prosecutor that he had been robbed at gunpoint, that his case was “unresolved” and that he did not find that the police did a good or bad job. In addition, the prosecutor did not explore the issue of bias or prejudice against the police with either of these white panelists as she did with Bihui.
The proffered reason for striking St. Fleur was also pretextual as a white panelist, William Netzer, who was not challenged by the prosecutor (but ultimately challenged by defendant), stated that he was also not satisfied with the police response when he was the victim of a crime. Both Netzer and St. Fleur noted that their past experience with the police would not prevent them from being fair and impartial. Thus, there is no reason to believe, given their similar responses and circumstances, that Netzer would have been impartial while St. Fleur would have been biased against the police. Yet, the prosecutor challenged only St. Fleur, who was African-American.
Furthermore, the People’s challenge to Reid evinced pretext. *755The prosecutor challenged her on the basis that she had two nephews who were drug addicts, one of whom was in prison.3 Reid stated that she did not know about her nephew’s case and that he had been away for “quite sometime.” Indeed, she did not know whether there was even a trial. Nevertheless, the prosecutor stated that “even though she assured the Court at that point that she can be fair and impartial, I still think it’s a little too close to this case as far as the drug issue is concerned.” Reid, however, when questioned by the court agreed unequivocally that she could assess the police officers in this case “without giving them more or less credibility because of their occupation as a police officer,” that she could keep an open mind, that there are good and bad police officers, and emphatically denied that she would have a hard time separating what happened to her nephews from this case. She also stated that there was no reason why she could not be impartial.
There was simply no basis for the prosecutor’s remarks challenging Reid, especially given that Netzer, a white panelist discussed above, stated that he had a nephew in prison that he, just as Reid, did not have a close relationship with. While Netzer’s nephew was imprisoned for assault and not for a drug crime, he was also asked whether this experience would prevent him from being fair and impartial. Similar to Reid, he replied, “I doubt it, no” and assured the court that he could be fair. Yet, Netzer was not challenged by the prosecution.
Moreover, far from exploring the issue of Reid’s feelings toward the police, the prosecutor merely asked Reid if there was anything about the questions asked that made her “think about how [she] would feel sitting on this case” to which Reid responded “no.” By contrast, the prosecutor asked Netzer several questions about his feelings regarding the police.4
Finally, the reason for striking Brown, while facially race-neutral, was shown to be a pretext. The prosecutor rejected Brown because she had two nephews convicted of violent crimes and because “her work involves a lot of families with drug problems.” When questioned by the court, Brown stated that her nephews were treated fairly by the police, and emphatically *756agreed that she would be able to decide this case on the evidence presented.5 Furthermore, the convictions took place 15 years ago. As stated above, Netzer had a nephew convicted of a violent crime, yet he was not challenged by the People.
An additional reason put forth for the challenge was Brown’s occupation. The prosecutor’s reasoning is unclear as to how her role in the Administration for Children’s Services (ACS), in which she was involved in removing children from their homes because of abuse or neglect, caused her to be unsuitable to be a juror. The prosecutor merely asked her if there were “a large amount” of households involved in her work in which the people had drug problems, and she responded “Some, some, yes.” The prosecutor then asked what were her feelings about “those situations,” and whether she felt that people who need help can be rehabilitated. Brown replied that anybody can be rehabilitated. There was nothing in her response that indicated that she worked with “a lot of families with drug problems,” or that somehow her work made her biased against the police or in favor of the defendant.
Moreover, the prosecutor failed to establish a link between Brown’s job and the facts of this case, much less a link that might engender bias in Brown. (See People v Jackson, 213 AD2d 335, 336 [1st Dept 1995]; People v Bennett, 206 AD2d 382 [2d Dept 1994], lv denied 85 NY2d 859 [1995].)6 One of the significant factors in determining whether a proffered reason is discriminatory is to examine if the reasoning has been applied consistently. (People v Rodriguez, 211 AD2d 275, 279 [1st Dept 1995].) In the case at bar, the prosecution has not applied its reasoning consistently as similarly situated white jurors were either not challenged or were seated while African-American jurors were improperly excluded.

. The four venire members were Mihui Bihui, Gary St. Fleur, Dora Reid and Carolyn Brown.


. Jane August, who was challenged by the defendant ultimately, stated that her father had been arrested many years earlier. She said that “[w]hat happened was, the police took a certain amount of money so he wouldn’t have to spend the first couple of nights in jail.”


. Reid also said that she knew nothing about the other nephew and that the imprisoned nephew was not treated fairly by the police in that he was beaten (“one’s eye was beaten out”). The prosecutor, however, did not proffer the alleged police misconduct as a reason to strike her from the panel.


. That Netzer’s questioning concerned his status as a crime victim does not alter the fact that the prosecutor showed no interest in exploring if Reid had negative feelings toward the police, thus demonstrating that the prosecutor merely assumed partiality or bias with no discernible basis.


. Indeed, when asked by the court if she could put her nephews’ situation out of her mind and decide the case solely on the evidence presented she replied “of course.”


. Indeed, it could be assumed that Brown’s position with a government agency would sway her to the prosecution’s side. (See People v Childress, 81 NY2d 263, 267 [1993].)